Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 19-CV-1101

                       NGOZIKA J. NWANERI, APPELLANT,

                                       v.

           QUINN EMANUEL URQUHART & SULLIVAN, LLP, APPELLEE.

                         Appeal from the Superior Court
                          of the District of Columbia
                                (CAB-3686-18)

                    (Hon. Fern Flanagan Saddler, Trial Judge)

(Submitted September 22, 2020                              Decided May 20, 2021)

      Ngozika J. Nwaneri, pro se.

      Keith H. Forst and Florentina D. Field were on the brief for appellee.

      Before EASTERLY, MCLEESE, and DEAHL, Associate Judges.

      Opinion for the court by Associate Judge MCLEESE.

     Opinion concurring in part and dissenting in part by Associate Judge
EASTERLY at page 17.


      MCLEESE, Associate Judge: Appellant Dr. Ngozika J. Nwaneri challenges

orders (1) confirming an arbitration award against Dr. Nwaneri and in favor of

appellee Quinn Emanuel Urquhart & Sullivan, LLP; and (2) ordering Dr. Nwaneri
                                          2

to pay Quinn Emanuel additional attorney’s fees arising from the proceedings in

Superior Court to confirm the arbitral award as well as from removal proceedings in

federal district court. We affirm.



                                          I.



      Except as noted, the following facts appear to be undisputed. Quinn Emanuel

represented Dr. Nwaneri in a lawsuit but later withdrew from that representation. A

dispute arose about the payment of attorney’s fees to Quinn Emanuel for the

representation, and the matter went to arbitration.



      On January 12, 2018, after a hearing, a panel of arbitrators from JAMS (an

organization that provides arbitration services) issued an award of approximately

$90,000 in favor of Quinn Emanuel. On February 5, 2018, Dr. Nwaneri, who was

represented by counsel during the arbitration, submitted to JAMS what Dr. Nwaneri

labeled a motion to appeal. That submission challenged the arbitral award on the

merits and offered to introduce additional evidence. The next day, JAMS informed

Dr. Nwaneri that the arbitration did not include an appellate process and that the

arbitration was therefore closed.
                                           3

      On May 24, 2018, Quinn Emanuel filed a motion in Superior Court to confirm

the arbitral award. After briefing and argument by the parties, the Superior Court

concluded that Dr. Nwaneri had failed to timely move to modify, correct, or vacate

the award. The trial court therefore granted Quinn Emanuel’s motion to confirm the

award.



      Quinn Emanuel then filed a motion for additional attorney’s fees arising from

the proceedings to confirm the arbitral award.         Dr. Nwaneri did not file an

opposition, and the Superior Court awarded additional fees of approximately

$50,000.



      In April 2019, Dr. Nwaneri removed the case to federal court. The District

Court for the District of Columbia promptly remanded the case to Superior Court,

concluding that the removal was “patently improper.” The District Court also

ordered Dr. Nwaneri to pay Quinn Emanuel’s costs and expenses, including

attorney’s fees. The district court left calculation of the amount of attorney’s fees to

the Superior Court.



      Following the remand from the district court, the Superior Court ordered Dr.

Nwaneri to pay approximately $23,000 in attorney’s fees arising from the removal
                                          4

proceedings. In calculating that amount, the Superior Court reduced the hourly rate

claimed by Quinn Emanuel, instead applying the so-called Laffey matrix to

determine the hourly rate. See generally Tenants of 710 Jefferson St., NW v. District

of Columbia Rental Hous. Comm’n, 123 A.3d 170, 182 (D.C. 2015) (Laffey matrix

is an annually updated “fee schedule of hourly rates for attorneys practicing in the

District of Columbia,” based on years of experience).



                                          II.



      We turn first to Dr. Nwaneri’s challenge to the order confirming the arbitral

award. We review such a ruling de novo. Fairman v. District of Columbia, 934

A.2d 438, 442 (D.C. 2007). We see no error in the trial court’s ruling in this case.



      A party to an arbitration may move for a court order confirming an arbitral

award, and “the court shall issue a confirming order unless the award is modified or

corrected pursuant to [D.C. Code] § 16-4420 or 16-4424 or is vacated pursuant to

§ 16-4423.” D.C. Code § 16-4422 (2012 Repl.) (emphasis added). As the trial court

correctly concluded, § 16-4422 by its terms required confirmation of the arbitral

award unless one of the three statutory exceptions applied. We agree with the trial

court that none of the three exceptions applied in this case.
                                          5



      First, D.C. Code § 16-4420 (2012 Repl.) authorizes a party to ask an arbitrator

to modify or correct an arbitral award for certain specific reasons: (1) the award

reflected an evident mathematical miscalculation, an evidently mistaken description,

or an imperfection of form not affecting the merits of the arbitral decision;

(2) because the award did not finally determine all claims submitted for arbitration;

or (3) to clarify the award. Id. (referring to D.C. Code § 16-4424(a)(1), (3) (2012

Repl.)). That provision was not applicable in this case, for two reasons. Dr.

Nwaneri’s “appeal” to JAMS was not a request to modify or correct the arbitral

award for any of the reasons listed in § 16-4420. Rather, it was a direct challenge to

the merits of the arbitral award. In any event, JAMS declined to consider the appeal,

and the arbitral award thus was not corrected or modified in any way. The first

exception in § 16-4422 therefore did not apply, because it is applicable only if the

arbitrator actually modifies or corrects the award.



       Second, the latter two exceptions involve §§ 16-4423 and -4424, which

permit a court to modify, correct, or vacate an arbitral award. Both of those

provisions, however, ordinarily require that a motion seeking such relief be filed

within ninety days after the movant receives notice of the award. D.C. Code

§§ 16-4423(c), -4424(a). It is undisputed that Dr. Nwaneri received notice of the
                                          6

award on January 22, 2018, and his opposition to the motion to confirm was not filed

until July 26, 2018, well after that deadline. See generally, e.g., Walter A. Brown,

Inc. v. Moylan, 509 A.2d 98, 100 (D.C. 1986) (by failing to file timely motion to

vacate arbitral award, and instead filing opposition to motion to confirm after ninety-

day deadline ran, party “waived any right to challenge the award”; discussing

predecessor arbitration statute).



       For the first time in this court, Dr. Nwaneri argues that he is a “consumer”

within the meaning of D.C. Code §§ 16-4401(3) (2012 Repl.) and -4424(d), and that

he therefore was entitled to move to vacate the arbitral award within thirty days after

receiving Quinn Emanuel’s motion to confirm the award. Quinn Emanuel contends

that Dr. Nwaneri does not qualify as a consumer, but also argues that this court

should not consider Dr. Nwaneri’s belated argument. Following our ordinary

practice, we decline to consider this issue. See, e.g., Hollins v. Fed. Nat’l Mortg.

Ass’n, 760 A.2d 563, 574 (D.C. 2000) (“[W]e ordinarily do not consider issues raised

for the first time on appeal . . . .”).



       In sum, we affirm the trial court’s order confirming the arbitral award on the

ground that Dr. Nwaneri failed to bring a timely challenge to the award. We

therefore have no occasion to address Dr. Nwaneri’s many challenges to the
                                         7

underlying arbitral award. Relatedly, Dr. Nwaneri raises numerous procedural

objections to the trial court’s ruling. We see no basis for relief on procedural

grounds, particularly given that the trial court’s ruling was required as a matter of

law.



                                        III.



       We next turn to the trial court’s order awarding Quinn Emanuel attorney’s

fees arising from the proceedings to confirm the arbitral award. We see no abuse of

discretion. See generally, e.g., Lively v. Flexible Packaging Ass’n, 930 A.2d 984,

988 (D.C. 2007) (setting aside attorney’s fee award requires “a very strong showing

of abuse of discretion”).



       D.C. Code § 16-4425(c) (2012 Repl.) authorizes the trial court to award

reasonable attorney’s fees to the prevailing party in a proceeding to confirm an

arbitral award. Dr. Nwaneri argues, however, that Quinn Emanuel is not entitled to

such fees because Quinn Emmanuel was represented by its own attorneys. We

disagree.
                                          8

      Dr. Nwaneri relies on Kay v. Ehrler, in which the Supreme Court held that a

pro se attorney could not recover attorney’s fees pursuant to 42 U.S.C. § 1988, a

statute providing for such fees in certain actions to enforce civil rights. 499 U.S.

432, 437-38 (1991). We have followed Kay. See, e.g., Upson v. Wallace, 3 A.3d

1148, 1168 (D.C. 2010) (pro se attorney is not entitled to an award of attorney’s fees

pursuant to Super. Ct. Dom. Rel. R. 11). This case differs from Kay and Upson,

however, in an important respect: Quinn Emanuel is a law firm, not a solo attorney

handling a matter pro se.



      In explaining its holding in Kay, the Supreme Court focused on the

disadvantages of a single individual serving as both client and counsel. 499 U.S. at

437 (retention of independent counsel in civil-rights cases furthers congressional

goal of “ensuring the effective prosecution of meritorious claims”). The Supreme

Court concluded that

             [e]ven a skilled lawyer who represents himself is at a
             disadvantage in contested litigation.              Ethical
             considerations may make it inappropriate for him to
             appear as a witness. He is deprived of the judgment of an
             independent third party in framing the theory of the case,
             evaluating alternative methods of presenting the evidence,
             cross-examining hostile witnesses, formulating legal
             arguments, and . . . making sure that reason, rather than
             emotion, dictates the proper tactical response to
             unforeseen developments in the courtroom. The adage
             that “a lawyer who represents himself has a fool for a
                                           9

             client” is the product of years of experience by seasoned
             litigators.


Id. at 437-38 (footnote omitted). The Supreme Court also signaled in dictum that

the analysis might well be different if an organization was involved. Id. at 436 n.7

(“However, an organization is not comparable to a pro se litigant, because the

organization is always represented by counsel, whether in-house or pro bono, and

thus there is always an attorney-client relationship.”).



      Relying on the Supreme Court’s reasoning in Kay, a number of courts have

held, under various statutes, that law firms can recover attorney’s fees when they are

represented by a member or employee of the firm. See, e.g., Treasurer, Trs. of Drury

Indus., Inc. Health Care Plan & Tr. v. Goding, 692 F.3d 888, 898 (8th Cir. 2012)

(noting that there is attorney-client relationship between self-represented law firm

and particular firm attorney who is representing firm; citing cases); Baker &

Hostetler LLP v. U.S. Dep’t of Com., 473 F.3d 312, 325 (D.C. Cir. 2006) (although

law-firm member may be “interested in the affairs of the entity, [the member] would

not be so emotionally involved in the issues of the case so as to distort the rationality

and competence that comes from independent representation”) (internal quotation

marks omitted). We are persuaded by those decisions, and we reach the same

conclusion in the context of the fee provision in D.C. Code § 16-4425(c).
                                          10



      We acknowledge that the out-of-jurisdiction authorities are not uniform.

Although the conclusion we reach appears to be consistent with the holdings of every

federal court of appeals to have addressed the issue, see Goding, 692 F.3d at 898,

there is contrary authority. See, e.g., State ex rel. Schad, Diamond & Shedden, P.C.

v. My Pillow, Inc., 115 N.E.3d 923, 930-31 (Ill. 2018) (in context of Illinois False

Claims Act, relator law firm could not recover attorney’s fees for work done by

member attorneys); Fraser Trebilcock Davis & Dunlap PC v. Boyce Tr. 2350, 870

N.W.2d 494, 497-501 (Mich. 2015) (under Michigan law, self-represented law firm

could not recover attorney’s fees based on work done by its own members, because

members did not charge firm on fee basis and were not sufficiently distinct from

firm); Munger Chadwick, P.L.C. v. Farwest Dev. & Const. of the Sw., LLC, 329 P.3d

229, 232 (Ariz. Ct. App. 2014) (rule barring award of attorney’s fees to pro se

lawyers applies to law firms; allowing law firms to obtain fees where sole

practitioners could not “would be inequitable”); Newman & Cahn, LLP v. Sharp,

388 F. Supp. 2d 115, 119 (E.D.N.Y. 2005) (law firm represented by its own attorneys

cannot recover attorney’s fees); Swanson & Setzke, Chtd. v. Henning, 774 P.2d 909,

912, 913 n.3 (Idaho Ct. App. 1989) (holding that law firm could not recover

attorney’s fees in suit against former clients; availability of attorney’s fees “should
                                           11

not turn on distinctions among proprietorships, partnerships, corporations or other

modes of law practice”).



      We are not persuaded by these authorities. Some lack any substantial analysis.

E.g., Newman, 388 F. Supp. 2d at 119. Others appear to turn in significant part on

particular statutory provisions or principles of state law that, as we will explain,

appear to differ from our law. E.g., State ex rel. Schad, 115 N.E.3d at 929-33

(relying on idea that self-represented firm does not “incur fees” and discussing

purposes of Illinois False Claims Act, court limited holding to context of case,

“[w]ithout reaching the general question of whether an entity could ever claim

statutory attorney fees for work performed by its own in-house attorneys”); Fraser,

870 N.W.2d at 499, 501 (under prior Michigan case law, availability of award of

attorney’s fees turned on whether firm and particular attorney “enjoyed separate

identities as attorney and client for the purposes of th[e] litigation” sufficient to give

rise to agency relationship; court found no such relationship in circumstances of

case, but declined to determine generally “[w]hether and in what circumstances a

law firm may recover fees for representation provided to it by in-house counsel”).



      We pause briefly to discuss two related issues not directly raised by Dr.

Nwaneri:     whether a fee award under D.C. Code § 16-4425(c) requires that
                                         12

attorney’s fees have been “incurred”; and, if so, whether a self-represented law firm

can be said to “incur” fees. Section 16-4425(c) provides for an award of “reasonable

attorney’s fees and other reasonable expenses of litigation incurred in a judicial

proceeding” to confirm an arbitral award. Although the wording of § 16-4425(c) is

arguably not entirely clear on the point, we assume without deciding that the phrase

“incurred in a judicial proceeding” modifies both “reasonable attorney’s fees” and

“other reasonable expenses of litigation.” We conclude, however, that a self-

represented law firm can properly be viewed as having “incurred” fees for purposes

of § 16-4425(c).



      We addressed a closely related issue in Saxon v. Zirkle, 97 A.3d 568, 574-77

(D.C. 2014). In that case, we held that guardians ad litem appointed pro bono could

be awarded fees under Super. Ct. Dom. Rel. R. 11(c)(3), which permits an award of

attorney’s fees “incurred” in responding to a frivolous or “bad faith” motion. Id.

We acknowledged that an earlier decision of ours contained language suggesting

“that a paying attorney-client relationship is necessary to support an award of

attorney’s fees under Domestic Relations Rule 11.” Id. at 577 (citing Upson v.

Wallace, 3 A.3d 1148 (D.C. 2010)). We concluded, however, that Upson was not

“controlling.” Id. We noted that Upson was distinguishable because, among other

things, Upson involved an individual pro se attorney. Id. We further explained that
                                         13

a broad reading of Upson “would be contrary to prior decisions of this and other

courts.” Id. Finally, we cited with approval decisions of other courts treating fees

as having been incurred even in the absence of a specific arrangement between the

attorney and the client for the payment of fees.        Id. (citing, e.g., Centennial

Archeology, Inc. v. AECOM, Inc., 688 F.3d 673, 678-82 (10th Cir. 2012) (“[T]he

term ‘attorney fees’ means, not the amount actually paid or owed by the party to its

attorney, but the value of attorney services provided to the party.”) (brackets and

ellipses omitted)). For these reasons, we conclude in this case that the use of the

term “incurred” in § 16-4425(c) does not preclude fee awards to self-represented law

firms. We acknowledge that our decision in Saxon also relied in part on policy

considerations, relating both to pro bono representation and to guardians ad litem,

that are not applicable in the present case. 97 A.3d at 574-77. In our view, however,

the applicable reasoning in Saxon, Kay, and the decisions of federal courts of appeals

applying Kay, taken together, supports the conclusion that reasonable attorney’s fees

are available in the current setting.



      In sum, we hold that a self-represented law firm is eligible to recover

reasonable attorney’s fees under D.C. Code § 16-4425(c). We note, however, that

we have no occasion to consider (because Dr. Nwaneri understandably has not raised

the issue as to Quinn Emanuel) whether at some point a firm might be so small as to
                                           14

raise concerns about self-representation such as those animating Kay. See Baker &

Hostetler LLP, 473 F.3d at 328 n.3 (Henderson, J., dissenting in part) (questioning

whether self-represented single-member law firm could properly be awarded

attorney’s fees).



      We agree with a number of points in the concurring and dissenting opinion.

We respectfully differ, however, on several points. First, our holding in this case

does not result in a “special rule just for law firms.” Post at 17. Rather, our holding

would logically apply to other organizational litigants as well. Second, we disagree

that the Supreme Court’s statement in Kay about the differences between individual

and organizational litigants was “tailored to the particular statute at issue.” Id. at 20.

The Supreme Court’s statement about those differences is worded in general terms.

As we have noted, federal courts have relied on that statement in a number of

different statutory contexts. Supra at 9. Third, the concurring and dissenting opinion

appears to take the view that Upson should be read broadly to apply without regard

to the factual distinction between Upson and this case, whereas Kay and Saxon

should be read narrowly as limited to the specific context of those cases. Our

decision in Saxon has already declined to read Upson as being broadly applicable to

cases presenting materially different circumstances. Saxon, 97 A.3d at 577. We

take the same approach in this case.
                                           15



      To the extent that Dr. Nwaneri otherwise challenges the reasonableness of the

fee award relating to this stage of the proceedings, we see no abuse of discretion.



                                          IV.



      Finally, we also see no abuse of discretion in the trial court’s award of

attorney’s fees related to Dr. Nwaneri’s removal of this action to federal court. The

question whether to award fees related to the removal was not before the Superior

Court, and it is not before this court. Rather, the federal district court concluded that

Dr. Nwaneri’s removal of the case was improper and that an award of fees was

warranted. The United States Court of Appeals for the District of Columbia Circuit

has since dismissed Dr. Nwaneri’s appeal of that order. Quinn Emanuel Urquhart

& Sullivan v. Nwaneri, No. 19-7067 (D.C. Cir. Apr. 22, 2020). Because this issue

was fully litigated and decided by the federal courts, Dr. Nwaneri may not relitigate

it here. E.g., Thornton v. Little Sisters of the Poor, 380 A.2d 593, 595 (D.C. 1977)

(per curiam).



      All that remained for the Superior Court was to ensure that the amount

awarded was reasonable, and we conclude that the Superior Court did not abuse its
                                         16

discretion in doing so. The Superior Court carefully reviewed Quinn Emanuel’s

proposed fees related to the removal, found them to be excessive, and instead applied

the Laffey matrix to calculate appropriate rates of compensation.          Although

application of the Laffey matrix to calculate attorney’s fees is not required in any

particular case, Laffey matrix rates are presumptively reasonable. Tenants of 710

Jefferson St., NW, 123 A.3d at 186. There was no abuse of discretion in the trial

court’s considered application of the Laffey matrix here.



                                         V.


      For the foregoing reasons, the judgment of the Superior Court is

                                              Affirmed.
                                           17

      EASTERLY, Associate Judge, concurring in part and dissenting in part: I join

the majority opinion affirming the confirmation of the arbitral award. In light of this

court’s precedent holding that individual pro se lawyers are ineligible to receive an

attorney’s fee award where the authorizing provision requires that the fees be

“incurred” in the context of a paying attorney-client relationship, however, I dissent

from the majority opinion’s holding that a law firm is eligible to receive attorney’s

fees under D.C. Code § 16-4425(c) (2012 Repl.). Were we writing on a blank slate,

I would hold that, when attorney’s fee awards are authorized by statute for fees that

have been “incurred” in a judicial proceeding, all attorneys, whether operating solo

or as part of a law firm, are eligible to receive such awards to compensate them for

the lost opportunity to represent other clients. But given the current state of the law

disallowing fees for individual pro se attorneys, I disagree that we can or should

carve out a special rule just for law firms.


      “The first step in construing a statute is to read [its] language . . . and construe

its words according to their ordinary sense and plain meaning.” In re Settles, 218

A.3d 235, 238 (D.C. 2019) (internal quotation marks omitted). Section 16-4425(c)

provides:

             On application of a prevailing party to a contested judicial
             proceeding [relating to the confirmation, vacatur, or
             modification or correction of arbitral awards] the court
             may add reasonable attorney’s fees and other reasonable
             expenses of litigation incurred in a judicial proceeding
                                         18

             after the award is made to a judgment confirming, vacating
             without directing a rehearing, modifying, or correcting an
             award.

Arguably, this language does not authorize an award of attorney’s fees to a pro se

litigant because such a litigant has not “incurred” any fees, having opted not to hire

outside counsel. This was the conclusion our court reached in Upson v. Wallace, 3

A.3d 1148, 1168 (D.C. 2010).



      Upson concerned an appeal in a custody dispute, where the defendant was a

licensed attorney and represented himself. 3 A.3d at 1151. The pro se attorney

sought sanctions under the Superior Court Domestic Relations Rule 11, which

authorized the issuance of “an order to pay the other party or parties the amount of

reasonable expenses incurred because of the filing of the pleading, motion or other

paper, including a reasonable attorney’s fee.” Id. at 1165 & n.33. We explained

fees were not authorized:

             Super. Ct. Dom. Rel. R. 11, by its plain language, allows
             for the reimbursement of expenses and attorney’s fees that
             have been incurred, not for the reimbursement of an
             opportunity cost suffered by a pro se attorney litigant. The
             rule presupposes a paying attorney-client relationship, not
             the loss of income that a pro se litigant, whether an
             attorney or not, will experience due to the time and effort
             expended in defending against a frivolous lawsuit.
                                          19

Upson, 3 A.3d at 1167 (footnote omitted). In addition to citing to decisions from

other state courts endorsing this understanding of “incurred,” 1 the court relied on the

Supreme Court’s decision in Kay v. Ehrler, 499 U.S. 432, 437–38 (1991)

(interpreting the attorney’s fee award provision under the Civil Rights Attorney’s

Fees Awards Act of 1976, 42 U.S.C. § 1988) and this court’s decision in McReady

v. Dep’t of Consumer & Regulatory Affairs, 618 A.2d 609, 612 (D.C. 1992) (holding

pro se attorney is ineligible for attorney’s fees under the District of Columbia

Freedom of Information Act). See Upson, 3 A.3d at 1167–68. From these two cases,

the court discerned a rationale that “the retention of independent and objective

counsel can reduce the likelihood of frivolous claims in litigation.” Id. at 1168. 2

The court concluded this rationale further supported precluding pro se attorney

litigants from receiving attorney’s fee awards under Rule 11. Id.




      1
        See Musaelian v. Adams, 198 P.3d 560, 564 (Cal. 2009) (“[T]he phrase
‘expenses incurred’ contemplates an obligation that a party has become liable to pay.
[The rule] does not provide for compensation for time lost from other
employment.”); Alpert, Goldberg, Butler, Norton & Weiss, P.C. v. Quinn, 983 A.2d
604, 625 (N.J. Super. Ct. App. Div. 2009) (“If a person, other than a lawyer, such as
a doctor, plumber, or unskilled laborer, is the subject of frivolous litigation, appears
pro se, and succeeds in convincing the court that his adversary has acted in a
frivolous fashion, the court cannot, under the rule, reimburse the doctor, the plumber,
or the unskilled laborer, the income he did not receive from his job.”).
      2
        But see Kay, 499 U.S. at 437 (explaining Congress enacted 42 U.S.C. § 1988
to “ensur[e] the effective prosecution of meritorious [civil rights] claims” and was
not “primarily” motivated by “the desirability of filtering out meritless claims”).
                                          20

      The majority opinion distinguishes Upson because the party seeking fees in

this case “is a law firm, not a solo attorney handling a matter pro se.” Ante at 8. But

nothing in Upson’s analysis suggested that that fact matters. Whether the pro se

litigant is an individual attorney or a law firm, it is still the case that no “paying

attorney-client relationship” exists. Upson, 3 A.3d at 1167. And it is hard to argue

that the attorneys at a firm who have a direct financial interest in that entity (either

because they are partners who share in the firm’s earnings directly or counsel who

receive salaries and bonuses from the firm) are significantly more “independent and

objective” than an individual attorney representing himself.



      Instead of Upson, the majority opinion relies on acknowledged dictum in a

footnote in the Supreme Court’s decision in Kay. It is a thin reed. That footnote,

which our court did not cite in Upson, was tailored to the particular statute at issue,

42 U.S.C. § 1988. In support of his argument that he was entitled to an attorney’s

fee award, the pro se attorney in Kay highlighted the legislative history of 42 U.S.C.

§ 1988. He argued Congress enacted this statute in direct response to a Supreme

Court decision denying attorney’s fees to self-represented advocacy groups and that

Congress had expressly noted that civil rights organizations represented by in-house

counsel were eligible to receive attorney’s fees. Brief for Petitioner at 7–8, Kay v.

Ehrler, 499 U.S. 432 (1991), 1990 WL 505483 (citing H. R. Rep. No. 1558, 94th
                                          21

Cong., 2d Sess., 8 n.16 (1976) (“A prevailing party is entitled to counsel fees even

if represented by an organization or if the party is itself an organization.”)). He then

argued that there should be no distinction between an individual attorney and an

organization proceeding pro se. Id. at 8. In response, the Supreme Court did not

dispute that 42 U.S.C. § 1988 was specifically intended to authorize attorney’s fee

awards to pro se organizations, but concluded that “an organization is not

comparable to a pro se litigant because the organization is always represented by

counsel, whether in-house or pro bono, and thus, there is always an attorney-client

relationship.” Kay, 499 U.S. at 436 n.7. Unlike in Kay, where the legislative history

indicated that Congress recognized the role public interest organizations played in

enforcing civil rights, the legislative history of D.C. Code § 16-4425(c) does not

indicate that the Council of the District of Columbia actively desired pro se

organizations to be eligible for attorney’s fees in proceedings involving arbitration

awards, see D.C. Council, Report on Bill 17-50 at 10 (June 4, 2007); thus we have

no obvious justification for cabining our prior determination in Upson that attorney’s

fee awards are only “incurred” in the context of a paying attorney-client

relationship. 3


       3
        As the majority opinion notes, a number of federal appellate courts, relying
on Kay, have issued decisions upholding attorney’s fee awards to law firms
proceeding pro se. Ante at 9–10. But in none of these cases were the courts impeded
by prior precedent, like Upson, holding that a litigant must incur fees in a paying
                                          22

      To support its holding that “a self-represented law firm can properly be

viewed as having ‘incurred’ fees for purposes of § 16-4425(c),” the majority opinion

also relies on Saxon v. Zirkle, 97 A.3d 568, 574–77 (D.C. 2014). But Saxon is

distinguishable from Upson and this case. To support our determination that “the

role of attorney [guardians ad litem] . . . [is not] comparable to that of a pro se

attorney,” and thus GALs are eligible for attorney’s fee awards, we gave three

reasons: (1) GALs do not represent themselves but rather a child’s best interests;

(2) GALs have to be attorneys, so allowing them to receive attorney’s fee awards

would not create the same anomaly as allowing pro se attorneys but not pro se lay

litigants to be eligible to receive attorney’s fees; and (3) Upson sought to discourage

pro se litigation, even by attorneys, a “rationale [that] has no application to attorney



attorney-client relationship to be eligible for an attorney’s fee award. Given that
they were decided against a different legal landscape, they are largely unhelpful.

       More persuasive precedent comes from state courts that, like us, previously
held that pro se individual attorneys are ineligible to receive attorney’s fee awards
and then extended that rule to law firms. See, e.g., State ex rel. Schad, Diamond &
Shedden, P.C. v. My Pillow, Inc., 115 N.E.3d 923, 929, 929‒30 (Ill. 2018) (relying
on precedent establishing “that a lawyer representing himself or herself simply does
not incur legal fees” to hold that a self-represented law firm is “not entitled to an
award of attorney fees for the services [its own] lawyers performed in prosecuting
the law firm’s claim” (internal quotation marks and brackets omitted)); Munger
Chadwick, P.L.C. v. Farwest Dev. & Constr. of the Sw., LLC, 329 P.3d 229, 232
(Ariz. Ct. App. 2014) (holding “that the rule forbidding an award of attorney fees
when a party represents itself [applies] to law firms,” though declining to “address
the wisdom of the rule denying attorney fees to those attorneys who devote their
time and expertise to representing themselves”).
                                          23

GALs in custody cases.” Id. at 575. None of these rationales support the majority

opinion’s holding that a law firm incurs attorney’s fees when it represents itself,

whereas a solo attorney representing herself, per Upson, does not.



         The opinion quotes Saxon for the proposition that “a broad reading of Upson

‘would be contrary to prior decisions of this and other courts.’” But this quote is

taken out of context. After the court concluded that GALs are eligible to receive

attorney’s fee awards, the court separately addressed Ms. Saxon’s argument “that

the award of attorney’s fees resulted in a windfall . . . , because the GALs were

appointed [to represent the child’s interests] without compensation.” Id. at 576.

“[R]ecogniz[ing] . . . language in Upson, [that] suggests that a paying attorney-client

relationship is necessary to support an award of attorney’s fees under Domestic

Relations Rule 11,” we declined to “read[] Upson to broadly foreclose fee awards in

cases involving pro bono representation under provisions that refer to fees having

been ‘incurred,’” as doing so “would be contrary to prior decisions of this and other

courts.” Id. at 577 (emphasis added). The cases we cited upheld payment of

attorney’s fees to attorneys who had represented their clients for free, on a volunteer

basis, or for a fixed fee; none of them concerned a pro se litigant. In other words,

the “broad reading of Upson” we rejected in Saxon relates to an entirely different

issue.
                                          24

      I cannot critique my colleagues for wanting to limit the reach of Upson. Its

holding that attorneys who represent themselves are ineligible to receive attorney’s

fee awards is hardly intuitive. The court reasoned in Upson that the language of

Superior Court Domestic Relations Rule 11 “presupposes a paying attorney-client

relationship,” 3 A.3d at 1167, but all the rule (like the statute in this case) said was

that the fees must be “incurred.” Id. at 1165 n.33. An individual who chooses not

to pay another to do work they are educated and licensed to do themselves

nonetheless incurs her own fees in the form of the lost opportunity cost to represent

other clients. See McReady, 618 A.2d at 624 (Ferren, J., dissenting). The court also

suggested that the pro se attorney and the pro se layperson were indistinguishable.

3 A.3d at 1167–68. But it makes sense that the latter group would not be included

in a provision that authorizes “attorney’s fees” since they, being neither educated

nor licensed in the law, are not “attorneys.”



      Further, the court’s reliance in Upson—a case where a defendant was seeking

attorney’s fees—on Kay and McReady—cases where a pro se civil rights plaintiff

and a FOIA plaintiff, respectively, were seeking fees—is questionable. As the

Supreme Court in Kay explained, the “specific purpose” of the attorney’s fee statute

in that case “was to enable potential plaintiffs to obtain the assistance of competent

counsel in vindicating their rights.” 499 U.S. at 436; see also supra note 2. But that
                                           25

is clearly not the objective of a sanctions provision like Domestic Relations Rule 11,

especially not when the sanctions are sought, as in Upson, by the defendant.



      Law firms representing themselves pro se should be eligible for attorney’s fee

awards under D.C. Code § 16-4425(c). Individual pro se attorneys should also be

eligible for fee awards under this provision. But Upson is an obstacle to both of

these propositions. Because I disagree that there is sufficient justification for carving

out a special rule for pro se law firms, and creating an asymmetry between individual

and institutional litigants, en banc review is the only solution.